DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 2018/0205528 A1).

Regarding claim 1, Bai discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station via a downlink shared channel, a phase tracking reference signal (PTRS) in accordance with a PTRS density based at least in part on a modulation and coding scheme (MCS) and a signal-to-noise ratio (SNR) associated with the UE (Fig. 4, [0049] PT-RS in a set of time/frequency resources carrying PDCCH and PDSCH which is a downlink transmission to the UE and PT-RS occupies occupy tones based on MCS and SNR; [0050] PT-RS in tones with high SNR; [0057] number of PT-RS can be chosen based on MCS); and 
estimating a phase noise associated with the PTRS based at least in part on the PTRS density ([0048] and [0050] estimating phase errors caused by phase noise where increased number of PT-RS provides more accurate phase error estimation). 

Regarding claim 2, Bai discloses the method of claim 1, further comprising: receiving, 
from the base station, a channel state information (CSI) reference signal (CSI-RS) (Fig. 2A, CSI-RS, [0036] disclosing downlink reference signals such as CSI-RS); and 
transmitting, to the base station, a CSI report that includes CSI associated with the UE based at least in part on the CSI-RS ([0057] CSI-RS report).  

Regarding claim 3, Bai discloses the method of claim 2, wherein the SNR is based at least in part on the CSI associated with the UE ([0064] disclosing “channel state (SNR and interference)”).  

Regarding claim 4, Bai discloses the method of claim 1, wherein the MCS is based at least in part on downlink information received from the base station via a downlink control channel ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE).  

Regarding claim 5, Bai discloses the method of claim 1, wherein the PTRS density is associated with a time domain (Fig. 2A, [0035]-[0036] REs in the time domain in units of symbols; Fig. 4, PT-RS occupying resource elements in the time domain; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS).  

Regarding claim 6, Bai discloses the method of claim 1, wherein the PTRS density is associated with a number of symbols (Fig. 2A, [0035]-[0036] REs in the time domain in units of symbols; Fig. 4, PT-RS occupying resource elements in the time domain; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS).  

Regarding claim 7, Bai discloses the method of claim 6, wherein the number of symbols is equal to 5, 10, 20, 30, 40, 50, or 100 symbols (Fig. 6, [0079] “More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein. The example illustrated in FIG. 6 includes 4 resource elements for PT-RS pilot signals. The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system.“).  

Regarding claim 8, Bai discloses the method of claim 1, further comprising: 
receiving, from the base station, an instruction to use an increased MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS); and 
receiving, from the base station, the PTRS with an increased PTRS density based at least in part on the increased MCS ([0049] “A higher MCS…may require more PT-RS tones”).  

Regarding claim 9, Bai discloses the method of claim 1, further comprising: 
receiving, from the base station, an instruction to use a reduced MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS implies a lower MCS); and 
receiving, from the base station, the PTRS with a reduced PTRS density based at least in part on the reduced MCS ([0049] “A higher MCS…may require more PT-RS tones” implying a lower MCS may require fewer PT-RS tones).  

Regarding claim 10, Bai discloses a method of wireless communication performed by a base station, comprising: 
determining one or more of a modulation and coding scheme (MCS) or a signal-to-noise ratio (SNR) associated with a user equipment (UE) ([0049] and PT-RS occupies occupy tones based on MCS and SNR; [0050] PT-RS in tones with high SNR; [0057] number of PT-RS can be chosen based on MCS’ [0055] the gNB can select the preferred frequency domain patterns of PT-RS; Fig. 4, [0049] PT-RS in a set of time/frequency resources carrying PDCCH and PDSCH which is a downlink transmission to the UE); and 
transmitting, to the UE via a downlink shared channel, a phase tracking reference signal (PTRS) with a PTRS density based at least in part on the MCS and the SNR (Fig. 4, [0049] PT-RS in a set of time/frequency resources carrying PDCCH and PDSCH which is a downlink transmission to the UE and PT-RS occupies occupy tones based on MCS and SNR; [0050] PT-RS in tones with high SNR; [0057] number of PT-RS can be chosen based on MCS).  

Regarding claim 11, Bai discloses the method of claim 10, further comprising: 
transmitting a channel state information (CSI) reference signal (CSI-RS) to the UE (Fig. 2A, CSI-RS, [0036] disclosing downlink reference signals such as CSI-RS); 
receiving a channel state information (CSI) report from the UE based at least in part on the CSI-RS ([0057] CSI-RS report); and 
wherein determining the SNR comprises determining the SNR based at least in part on the CSI report received from the UE ([0064] disclosing “channel state (SNR and interference)”).  

Regarding claim 12, Bai discloses the method of claim 10, wherein the PTRS density is associated with a time domain (Fig. 2A, [0035]-[0036] REs in the time domain in units of symbols; Fig. 4, PT-RS occupying resource elements in the time domain; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS).  

Regarding claim 13, Bai discloses the method of claim 10, wherein the PTRS density is associated with a number of symbols, and wherein the number of symbols is equal to 5, 10, 20, 30, 40, 50, or 100 symbols (Fig. 6, [0079] “More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein. The example illustrated in FIG. 6 includes 4 resource elements for PT-RS pilot signals. The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system.“).  

Regarding claim 14, Bai discloses the method of claim 10, further comprising: 
transmitting, to the UE, an instruction to use an increased MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS); and 
transmitting, to the UE, the PTRS with an increased PTRS density based at least in part on the increased MCS  ([0049] “A higher MCS…may require more PT-RS tones”).  

Regarding claim 15, Bai discloses the method of claim 10, further comprising: 
transmitting, to the UE, an instruction to use a reduced MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS implies a lower MCS); and 
transmitting, to the UE, the PTRS with a reduced PTRS density based at least in part on the reduced MCS ([0049] “A higher MCS…may require more PT-RS tones” implying a lower MCS may require fewer PT-RS tones).  

Regarding claims 16-24, the clams are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claims 1-9. Bai discloses such implementations ([0023]-[0024]); therefore, claims 16-24 are rejected on the grounds presented above for claims 1-9.

Regarding claims 25-30, the claims re directed towards a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to  perform the method of claims 10-15. Bai discloses such implementations ([0023]-[0024]); therefore, claims 26-30 are rejected on the grounds presented above for claims 10-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461